       Case 1:19-cr-02039-SMJ     ECF No. 96    filed 05/12/21   PageID.315 Page 1 of 4




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                  May 12, 2021
                                                                        SEAN F. MCAVOY, CLERK
3

4                          UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                        No. 1:19-CR-02039-SMJ-1

7                        Plaintiff,                   ORDER FOLLOWING PRETRIAL
                                                      RELEASE REVOCATION
8    vs.                                              HEARING AND REVOKING
                                                      DEFENDANT’S PRETRIAL
9    MORRIS BRUCE JACKSON,                            RELEASE

10                       Defendant.

11         On Wednesday, May 12, 2021, Defendant appeared for a pretrial release

12   revocation hearing for pretrial release violations reported in a Petition dated April

13   14, 2021 (ECF No. 79, violation 1), April 23, 2021, (ECF No. 81, violation 2), and

14   May 5, 2021, (ECF No. 88, Violations 4-5). With his consent, Defendant appeared

15   by video from Kittitas County Jail and was represented by Ken Therrien and Elijah

16   Marchbanks. Assistant United States Attorney Richard Burson represented the

17   United States.

18         Defendant admitted to violations 1-2 and 4-5 of Defendant’s conditions of

19   pretrial release. The Court finds Defendant’s admissions are knowing, voluntary,

20   and intelligent.


     ORDER FOLLOWING PRETRIAL RELEASE REVOCATION HEARING AND
     REVOKING DEFENDANT’S PRETRIAL RELEASE - 1
       Case 1:19-cr-02039-SMJ     ECF No. 96     filed 05/12/21   PageID.316 Page 2 of 4




1          A defendant who violates a condition of pretrial release may have pretrial

2    release revoked. 18 U.S.C. § 3148(a). The judicial officer shall enter an order of

3    revocation and detention if the judicial officer:

4          (1) finds that there is:
                  (A) probable cause to believe that the person has committed a Federal,
5                 State, or local crime while on release; or
                  (B) clear and convincing evidence that the person has violated any
6                 other condition of release; and
           (2) finds that:
7                 (A) based on the factors set forth in section 3142(g) of this title, there
                  is no condition or combination of conditions of release that will assure
8                 that the person will not flee or pose a danger to the safety of any other
                  person or the community; or
9                 (B) the person is unlikely to abide by any condition or combination of
                  conditions of release.
10

11   See 18 U.S.C. § 3148(b). The alternative finding that Defendant is unlikely to

12   comply with available release conditions need only be established by a

13   preponderance of the evidence. See United States v. Gotti, 794 F.2d 773, 777 (2d

14   Cir. 1986).

15         Here, Defendant made admissions to the violations, satisfying the first prong

16   of the analysis. As to the second prong, after considering the factors set forth in 18

17   U.S.C. § 3142(g) the Court finds no conditions can currently be crafted to

18   reasonably assure Defendant’s appearance at court and the safety of the

19   community.

20


     ORDER FOLLOWING PRETRIAL RELEASE REVOCATION HEARING AND
     REVOKING DEFENDANT’S PRETRIAL RELEASE - 2
       Case 1:19-cr-02039-SMJ     ECF No. 96    filed 05/12/21   PageID.317 Page 3 of 4




1          Defendant’s criminal history establishes he poses a danger to the community

2    when using controlled substances. Given the fact that Defendant has been using

3    controlled substances on a regular basis while on pretrial release, the Court simply

4    cannot find that his continued release is appropriate. Defendant’s counsel is

5    working to secure Defendant a bed date an inpatient substance abuse treatment, but

6    has been unable to secure such a bed date at this time. If defense counsel is able to

7    secure a bed date, Defendant shall inform the Court so that a status conference can

8    be set to consider whether his release to inpatient treatment is appropriate.

9          ACCORDINGLY, IT IS ORDERED:

10         1.     Defendant’s conditions of pretrial release (ECF No. 76) are

11   REVOKED.

12         2.     Defendant shall be held in detention pending disposition of this case

13   or until further order of the Court. Defendant is committed to the custody of the

14   Attorney General for confinement separate, to the extent practicable, from persons

15   awaiting or serving sentences or being held in custody pending appeal. Defendant

16   shall be afforded reasonable opportunity for private consultation with counsel. On

17   order of a court of the United States or on request of an attorney for the United

18   States, the person in charge of the corrections facility in which Defendant is

19   confined shall deliver Defendant to a United States Marshal for the purpose of an

20   appearance in connection with a court proceeding.


     ORDER FOLLOWING PRETRIAL RELEASE REVOCATION HEARING AND
     REVOKING DEFENDANT’S PRETRIAL RELEASE - 3
      Case 1:19-cr-02039-SMJ   ECF No. 96   filed 05/12/21   PageID.318 Page 4 of 4




1        DATED May 12, 2021

2                             s/Mary K. Dimke
                              MARY K. DIMKE
3                    UNITED STATES MAGISTRATE JUDGE

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER FOLLOWING PRETRIAL RELEASE REVOCATION HEARING AND
     REVOKING DEFENDANT’S PRETRIAL RELEASE - 4
